Agnes, J.
(dissenting). The outcome of this appeal turns principally on the proper interpretation of the word “claimant” as it appears in the first sentence of G. L. c. 258, § 4, inserted by St. 1978, c. 512, § 4, the Massachusetts Tort Claims Act (Act). That sentence reads in part as follows: “A civil action shall not be instituted against a public employer on a claim for damages under this chapter unless the claimant shall have first presented his claim in writing to the executive officer of such public employer within two years after the date upon which the cause of action arose . . . .”1
*147The majority assigns a technical meaning to the term “claimant” that I believe is contrary to the meaning that the Legislature instructs us to give it. “Words and phrases shall be construed according to the common and approved usage of the language . . . .” G. L. c. 4, § 6, Third.2 The ordinary and approved usage of the word “claimant” is simply “one that asserts a right or title.” See, e.g., Webster’s Third New Intl. Dictionary 414 (1993); Black’s Law Dictionary 282 (9th ed. 2009) (“One who asserts a right or demand”). In our Act, the Legislature chose to give some words (but not the word “claimant”) a technical meaning by including them in a definitional section. See G. L. c. 258, § 1. Moreover, in the same sentence in G. L. c. 258, § 4, in which the word “claimant” appears, the Legislature used the word “claim,” which, like “claimant,” is not defined in the Act and was not used by the Legislature in a technical sense. See Gilmore v. Commonwealth, 417 Mass. 718 (1994) (presentment letter was adequate to state a “claim” for damages on behalf of the decedent’s brother, the administrator of the estate, and certain other family members even though it made no reference to any specific causes of action and the factual basis for the “claim” was limited to portions of a complaint in a Federal lawsuit brought on behalf of the decedent’s estate). In that case, the Supreme Judicial Court explained that a *148presentment letter satisfies the purposes behind the Act, and thus is satisfactory, “so [long] as it is not so obscure that educated public officials should find themselves baffled or misled . . . .” Id. at 723. In the case before us, the public officials who investigated the claim were expressly made aware, in a timely fashion, as described below, that Steven J. Gavin had died; that his death was alleged to be the result of negligence by the Commonwealth or the Tewksbury State Hospital; that the claim was brought on behalf of “the Estate of Steven Gavin and his individual children, Stephanie and Jessica”; and that the claim was being prosecuted by an attorney whose address, telephone number, and electronic mail (e-mail) address were included.
The reasoning of the majority, in my view, is contrary to the express direction by the Legislature to construe the provisions of the Act “liberally” to accomplish its dual purposes, namely, “to allow plaintiffs with valid causes of action to recover in negligence against governmental entities,” and to provide government with the ability to pay “only those claims . . . which are valid in amounts which are reasonable and not inflated.” Vasys v. Metropolitan Dist. Commn., 387 Mass. 51, 57 (1982), citing St. 1978, c. 512, § 18. In the present case, the responsible public officer had timely notice of an alleged wrongful death due to the negligence of a public employee or employees and ample documentation of the theory of liability. The conclusion reached by the majority that the written presentment was nonetheless defective finds no support in the numerous cases which have applied and explained the purposes of G. L. c. 258, § 4, and collides with the overarching understanding that the Act “is not intended to afford an arbitrary or trick means of saving governmental entities from their just liabilities.” Carifio v. Watertown, 27 Mass. App. Ct. 571, 576 (1989). Accordingly, I respectfully dissent.
In order to understand why the presentment letter filed by the plaintiff in this case complied fully with the requirements of G. L. c. 258, § 4, it is necessary to relate additional background about this case.
Additional background. On or about July 21, 2010, the plaintiff’s counsel sent a letter, by certified mail, to the Attorney General and the chief executive officer of the Tewksbury *149State Hospital captioned “DEMAND FOR RELIEF UNDER M.G.L. c. 258 ON BEHALF OF THE ESTATE OF STEVEN GAVIN.” In this letter, he informed the addressees (1) that his office represented “the Estate of Steven Gavin and his individual children, Stephanie and Jessica”; (2) that he was making “a demand for relief” under “General Laws Chapter 258”; and (3) that the negligence of “the Commonwealth . . . and/or Tewksbury State Hospital . . . was a legal proximate cause of substantial injury and death to Mr. Gavin.” The letter also contained a detailed statement of facts giving rise to the demand for relief. The letter explained that in the summer of 2008 Gavin, who suffered from Huntington’s disease, was a patient at the Tewksbury State Hospital. A gastrostomy tube that had been placed in his abdomen by a physician at Saints Medical center in Lowell became dislodged and was reinserted by a staff person at Tewksbury State Hospital on or about July 26, 2008. The letter then detailed an infectious process that began thereafter in which there were observations made of “purulent drainage spilling out around the [gastrostomy] tube site,” and which resulted in the patient being extremely uncomfortable. The letter also stated that by August 8, 2008, Gavin “was having difficulty breathing and had turned blue.” He was initially transported to Saints Memorial Hospital and later to Massachusetts General Hospital. Gavin died on August 11, 2008. The autopsy report, which counsel attached to his letter, stated that “the findings are most consistent with leak from the gastrostomy tube as the cause of the peritonitis.”
Shortly thereafter, and one week before the expiration of the two-year period within which a plaintiff who wishes to bring suit against a public employer, like the Tewksbury State Hospital, must file a written presentment of his claim, see G. L. c. 258, § 4, the plaintiff’s counsel received a copy of a letter from the Attorney General’s office. It was directed to the general counsel of the Executive Office of Health and Human Services, enclosing a copy of the July, 2010, presentment letter and requesting that the general counsel “investigate this claim and notice this Office of the results in accordance with the Attorney General’s Presentment Procedures for Agencies of the Commonwealth (June 30, 2001).” About one month later, on August 30, 2010, *150plaintiff’s counsel received a letter from the general counsel of the Executive Office of Health and Human Services confirming receipt of his “claim . . . pursuant to the state tort claims act, G. L. c. 258.” The letter stated that “[d]uring the next few months, we will be reviewing your claim to determine whether a settlement offer is warranted and will notify you promptly of the outcome of our review.”3 Neither the letter written by the presentment coordinator for the Attorney General nor the letter written by the general counsel of the Executive Office of Health and Human Services made any reference to any defects in the presentment letter.
On or about March 22, 2011, having not received any further communication from the Attorney General or from the general counsel of the Executive Office of Health and Human Services, plaintiff’s counsel followed the recommendation made in the letter from the general counsel and filed the lawsuit that is the subject of this appeal.
There was compliance with G. L. c. 258, §4.1 agree with the majority that written presentment in a timely manner to the proper public employer “is mandatory to permit the responsible executive officers to investigate, negotiate, and settle claims.” Martin v. Commonwealth, 53 Mass. App. Ct. 526, 529 (2002). However, the majority overstates the significance of judicial language in Weaver v. Commonwealth, 387 Mass. 43, 49 (1982), that requires strict compliance with the law. In that case, the court held that a violation of G. L. c. 258, § 4, consisting of a presentment made to the wrong public employer will not be excused even in the absence of an affirmative showing by the Commonwealth that it was prejudiced. Also, in Bellanti v. Boston Pub. Health Commn., 70 Mass. App. Ct. 401, 406 (2007), cited as well by the majority, the presentment was similarly defective because it was sent to the wrong public employer.4
As we noted in Martin v. Commonwealth, supra at 528-529, *151the “oft-recited proposition” from Weaver v. Commonwealth, supra at 47 (and this applies to Bellanti v. Boston Pub. Health Commn., supra, as well), that presentment must be made “in strict compliance with the statute” “is concerned more with whether presentment has been made to the proper executive officer (proper party noticed) in a timely fashion (timeliness) than with the content of the presentment (adequacy of content).” This is because “the presentment requirement is not intended to demand such rigid particularization as to reincarnate sovereign immunity and bar legitimate claims for failing to invoke perfectly the correct ‘Open Sesame.’ ” Martin v. Commonwealth, supra at 530. The majority reasons, like the trial judge below, that the purpose of presentment is frustrated unless the “claimant” is “someone with the legal capacity to make the ‘claim.’ ” Ante at 144. While I also concur with the majority that only a properly empowered representative of the beneficiaries of a decedent’s estate can prosecute an action for wrongful death, I do not find persuasive the majority’s reasoning that the “framework [of G. L. c. 258] manifests the Legislature’s considered judgment that the ‘claimant’ should have the requisite legal capacity at all stages of the proceedings.” Ante at 145.
First, the presentment letter filed by plaintiff’s counsel in this case states that he represents the “Estate of Steven Gavin” as well as “his individual children, Stephanie and Jessica.” Under Massachusetts law, the children are the persons entitled to recover damages for the wrongful death of their father. See G. L. c. 229, §§ 1, 2.5 While it is true, as the majority explains, that neither at the time the presentment letter was filed in 2010 nor at the time this lawsuit was filed in 2011 was there a party in existence with the legal authority to maintain or to commence the wrongful death action, ante at 141, citing Marco v. Green, 415 Mass. 732, 736-737 (1993), I do not believe this detracts in any way from the adequacy of the presentment letter. It is reasonable to assume, I submit, that the highly trained and experienced *152lawyers in the office of the Attorney General and the Executive Office of Health and Human Services who undertook the investigation of the claim described in the presentment letter were aware of the decision in Marco v. Green, supra. Therefore, there is no reason to believe that if they believed that the public employer should attempt to settle this case they would not also have understood that the only party who could execute a legally binding release would be a properly appointed executor. Thus, just as in Gilmore v. Commonwealth, 417 Mass. at 723, it is not reasonable to say that the presentment letter in this case could have “baffled or misled” the public employer, its counsel, or its agents. And, given that the Supreme Judicial Court has observed that the boundaries of sovereign immunity should be defined by “considerations of justice and public policy,” Morash & Sons, Inc. v. Commonwealth, 363 Mass. 612, 623 (1973), we should not assign a technical meaning to terms used by the Legislature, like “claimant,” unless the Legislature has given us such a meaning in a statutory definition or otherwise directed us to assign the term a technical meaning.6
Second, I believe the majority’s reasoning is at odds with the Massachusetts tradition, now embodied in Mass.R.Civ.P. 15(c), 365 Mass. 761 (1974); Mass.R.Civ.P. 17(a), as amended, 454 Mass. 1401 (2009); and G. L. c. 231, § 51, that actions that are not commenced in the name of the party in interest or who is required to bring the action shall not be dismissed until a reasonable amount of time is allowed after objection for the deficiency to be corrected. It is true that this liberal policy allowing the relation back of amendments to the pleadings and the substitution of parties has been described as not applicable to the requirement of a written presentment. See Weaver v. Commonwealth, 387 Mass, at 48. However, there is no indication in that case, where the presentment was not filed with the correct public employer, that in declining to apply the relation back doctrine, the Supreme Judicial Court was referring to anything other than the requirement that the claimant must give timely notice of the claim to the correct public employer. It *153seems odd, to say the least, that our relation back doctrine applied in a wrongful death lawsuit in which the complaint was filed in the wrong party’s name and the correct plaintiff was not appointed as the administrator until months after the complaint had been filed, by which time the statute of limitations had expired, Mellinger v. West Springfield, 401 Mass. 188, 193 (1987), but to say in this case, as the majority does, that the relation back doctrine is not applicable. Just as Mellinger v. West Springfield, supra at 194, turned on the fact that there was no “unfair surprise” because there was “ample reason to view the named plaintiff as the real party in interest,” so too in this case there is no evidence that the public employer was unfairly surprised.
Third, the predominant view of Federal courts that have considered how to apply the administrative claim provision set forth in 28 U.S.C. § 2675(a) (2006)7 and 28 C.F.R. § 14.3(c) (2012),8 which parallel G. L. c. 258, § 4,9 is that notwithstanding the jurisdictional character of the requirement under Federal *154law, an administrative claim is not deficient even though at the time it is filed the claimant was not legally qualified to prosecute the claim. Dawson ex rel. Estate of Dawson v. United States, 333 F. Supp. 2d 488, 493 (D.S.C. 2004) (holding that the relation back doctrine under State law cured an otherwise adequate administrative claim for wrongful death that was filed by the decedent’s widow who at the time had been discharged as the legal representative of the estate).10 Accord McDavid v. United States, 292 F. Supp. 2d 871 (S.D. W. Va. 2003); Wozniak v. United States, 701 F. Supp. 259 (D. Mass. 1988).
Recommended disposition. For the foregoing reasons, the presentment letter filed by plaintiff’s counsel on July 21, 2010, was timely, substantively detailed, directed to the proper public employer, and, I believe, otherwise adequate in identifying the claimant to the extent required by G. L. c. 258, § 4. For this reason, I believe the judge erred in allowing the defendant’s motion to dismiss. I would order the judgment vacated and remand the matter to permit the plaintiff to file another motion to amend the complaint under Mass.R.Civ.P. 15(c) and 17(a), and G. L. c. 231, § 51.11

The first paragraph of G. L. c. 258, § 4, in its entirety, reads as follows:
“A civil action shall not be instituted against a public employer on a *147claim for damages under this chapter unless the claimant shall have first presented his claim in writing to the executive officer of such public employer within two years after the date upon which the cause of action arose, and such claim shall have been finally denied by such executive officer in writing and sent by certified or registered mail, or as otherwise provided by this section. The failure of the executive officer to deny such claim in writing within six months after the date upon which it is presented, or the failure to reach final arbitration, settlement or compromise of such claim according to the provisions of section five, shall be deemed a final denial of such claim. No civil action shall be brought more than three years after the date upon which such cause of action accrued. Disposition of any claim by the executive officer of a public employer shall not be competent evidence of liability or amount of damages.”


The paragraph in question goes on to state that “technical words and phrases and such others as may have acquired a peculiar and appropriate meaning in law shall be construed and understood according to such meaning.” G. L. c. 4, § 6, Third.


In addition, this letter explained that if there should be no reply within the six-month period provided in G. L. c. 258, § 4, “you should regard your claim as denied.”


In that case, the court declined to apply either of two exceptions to the requirement that compliance with G. L. c. 258, § 4, is mandatory. The court held that there was no basis to excuse compliance on grounds that at a time when the defect in the presentment could have been cured, the plaintiff was *151“lulled” into believing that the issue of a defective presentment would not be raised (estoppel exception); further, the court declined to find that despite the defective presentment there was evidence that the proper public employer had “actual notice.” Bellanti v. Boston Pub. Health Commn., supra at 406-408.


There is no evidence in the record before us that the decedent was survived by a spouse.


If the public employer in this case ever gave serious consideration to compromising the claim, a simple telephone call or e-mail to plaintiff’s counsel might have resolved the legal issue that has led to this appeal.


The Federal statute governing the administrative claim procedure reads in part as follows:
“An action shall not be instituted upon a claim against the United States for money damages for injury or loss of property or personal injury or death caused by the negligent or wrongful act or omission of any employee of the Government while acting within the scope of his office or employment, unless the claimant shall have first presented the claim to the appropriate Federal agency and his claim shall have been finally denied by the agency in writing and sent by certified or registered mail. The failure of an agency to make final disposition of a claim within six months after it is filed shall, at the option of the claimant any time thereafter, be deemed a final denial of the claim for purposes of this section. The provisions of this subsection shall not apply to such claims as may be asserted under the Federal Rules of Civil Procedure by third party complaint, cross-claim, or counterclaim.”


“A claim based on death may be presented by the executor or administrator of the decedent’s estate, or by any other person legally entitled to assert such a claim in accordance with applicable State law.” 28 C.F.R. § 14.3(c).


In Vasys v. Metropolitan Dist. Commn., 387 Mass. 51, 54 (1982), the Supreme Judicial Court observed that “General Laws c. 258 is modeled closely on the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671 et seq. (1976). . . . The Federal act requires, as does c. 258, that a plaintiff file an administrative claim prior to bringing suit. 28 U.S.C. § 2675 (1976). This Federal requirement has been held to be a jurisdictional prerequisite to bringing *154suit, which cannot be waived by the defendants. When the Legislature, in enacting a statute, adopts the language of a Federal statute, we will ordinarily construe the Massachusetts statute in accordance with the construction given the cognate Federal statute by the Federal courts. We do not follow the Federal precedent, however, when the Federal result is dictated by some principle of Federal law not found in the law of Massachusetts.” (Citations omitted.)


In Dawson, supra, the court added that this is the view taken by all the Circuit Courts of Appeal that have addressed the question.


The record indicates that the complaint was filed on March 24, 2011. James T. Gavin (James) and Mary Gavin (Mary) are the parents of the decedent who were named as coexectuors in the will of Gavin and who, on May 10, 2011, were appointed by a Probate and Family Court judge as “temporary executors.” The plaintiffs filed a motion to amend the complaint on May 13, 2011, by substituting James and Mary, as coexecutors of Gavin’s estate, as party plaintiffs. Thus, the majority is correct that at the time the motion to amend was filed, James and Mary had not been appointed coexecutors but, instead, were only temporary coexecutors of Gavin’s estate. The defendants filed a motion to dismiss the complaint on May 27, 2011, accompanied by a memorandum of law arguing that the presentment was defective because it was not made by an authorized representative of the estate. The matter came before the judge for hearing on July 19, 2011. On November 21, 2011, the judge denied the plaintiff’s motion to amend “on grounds of futility.” On November 25, 2011, the judge filed his memorandum of decision in which he *155allowed the defendants’ motion to dismiss on grounds that the presentment letter did not comply with G. L. c. 258, § 4, because at the time the claim was presented, an executor had not been appointed. A judgment of dismissal entered in accordance with the judge’s decision on the same day.
If, as I have suggested, the judge was in error in allowing the motion to dismiss on grounds that the presentment letter was defective, the question arises whether we should vacate the judgment because, as the majority points out, the record before the judge at the time the motion to dismiss was allowed did not reflect that a duly appointed executor of the estate capable of prosecuting a wrongful death action had been appointed. Ante at 141. The majority reasons that the decision below should be affirmed because the trial judge could have dismissed the case on alternative grounds (lack of duly appointed executor or administrator at the time of the hearing). Ante at 141-142.1 do not believe an appellate court is duty bound to affirm a judgment for reasons other than those given by the judge in these circumstances. Compare Hawthorne’s, Inc. v. Warrenton Realty, Inc., 414 Mass. 200, 210 n.6 (1993).
The material facts in this case may have changed between the motion hearing held on July 19, 2011, and the decisions made by the judge on November 21 and November 25, 2011. The reply brief filed by the plaintiff includes a copy of a decree of the Middlesex Division of the Probate and Family Court Department which indicates that James and Mary were appointed coexecutors of the estate of Gavin on July 27, 2011, after the date of the hearing on the defendant’s motion to dismiss but prior to the judge’s ruling dismissing the plaintiff’s motion to amend on grounds of futility. The reply brief also contains what purports to be a copy of a letter from counsel for the plaintiff to the judge dated July 27, 2011, enclosing a copy of the appointment of James and Mary as coexecutors. The reply brief states that the appointment of the parents as coexecutors occurred on July 27, 2012, but I take that to be a typographical error.
Even if James and Mary were appointed as coexecutors on July 27, 2011, as the plaintiff maintains, I do not know if that fact was ever brought to the attention of the judge prior to November, 2011. There is no indication that after the judge’s two decisions there was a motion for reconsideration filed by the plaintiff. Nevertheless, if, as the plaintiff maintains, James and Mary were duly appointed as coexecutors as early as July 27, 2011, a factual basis for a motion to amend the complaint existed prior to the running of the statute of limitations and prior to the judge’s order dismissing the complaint for noncompliance with G. L. c. 258, § 4. Therefore, if, as I have suggested, the judge was in error in allowing the motion to dismiss on grounds that the presentment letter was defective and the case is remanded, the plaintiff could file another motion to amend and appeal to the judge’s discretionary authority to act “in the interests of justice.” See G. L. c. 231, § 51; Mass.R.Civ.P. 15(c), 17(a). See Henderson v. D’Annolfo, 15 Mass. App. Ct. 413, 428 (1983) (“Where there are no allegations of unfair surprise or prejudice, we are not inclined to dismiss an action because of a possible technical defect in pleading . . . , particularly where . . . there is ample reason to view the named plaintiff as the real party in interest,” and even if the plaintiff were not, “we would permit amendment of the complaint”). I do not believe this court should deprive the plaintiff of an exercise of the judge’s discretion in these circumstances.